Case 0:21-cv-60643-RKA Document 17 Entered on FLSD Docket 06/23/2021 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-60643-CIV-ALTMAN/Hunt

  ZELDA BRODOWICZ,

          Plaintiff,

  v.

  WALMART, INC., et al.,

        Defendants.
  _________________________________________/

                        ORDER REQUIRING SCHEDULING REPORT
                       AND CERTIFICATES OF INTERESTED PARTIES

          The parties are directed to prepare and file a joint scheduling report, as required by Local Rule

  16.1, by July 9, 2021. In addition, by July 9, 2021, the parties, including governmental parties, must

  file certificates of interested parties and corporate disclosure statements that contain a complete list

  of persons, associated persons, firms, partnerships, or corporations that have a financial interest in the

  outcome of this case, including subsidiaries, conglomerates, affiliates, parent corporations, and other

  identifiable legal entities related to a party. Throughout the pendency of the action, the parties are

  under a continuing obligation to amend, correct, and update the certificates.

          DONE AND ORDERED in Fort Lauderdale, Florida this 22nd day of June 2021.




                                                             ________________________________
                                                             ROY K. ALTMAN
                                                             UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
